IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                               __________________

                                  No. 95-11192
                               (Summary Calendar)
                               __________________


BOBBY WATSON,

                                                 Plaintiff-Appellant,

                                       versus

WAYNE SCOTT; WILLIAM
WHITE; ROBERT CHANCE;
WILLIAM GONZALES; SHIRLEY
HAINES,

                                                 Defendants-Appellees.



                              - - - - - - - - - -
                 Appeal from the United States District Court
                      for the Northern District of Texas
                            (USDC No. 2:95-CV-315)
                              - - - - - - - - - -
                                  May 16, 1996

Before GARWOOD, WIENER and PARKER, Circuit Judges.

PER CURIAM:*

       Bobby      Watson   argues   that   the   district    court   abused   its

discretion in dismissing his complaint as frivolous. Watson argues

that       his   complaint   was    dismissed    without    affording   him   the

opportunity to amend his complaint.

       We have reviewed the record, the opinion of the district

court, and the brief, and find that the dismissal of the complaint


       *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
as frivolous should be affirmed substantially for the reasons

stated by the district court.    See Watson v. Scott, No. 2:95-CV-315

(N.D. Tex. Dec. 7, 1995).        Because Watson has not alleged an

arguable constitutional claim or asserted the existence of any

further facts which would have sustained an arguable claim, the

district court did not abuse its discretion in dismissing the

complaint without affording Watson the opportunity to amend.           See

Graves v. Hampton, 1 F.3d 315, 319-20 (5th Cir. 1994).

     Watson argues for the first time on appeal that the defendants

executed a clipper-shave policy that discriminated against black

inmates   suffering   from   pseudofolliculitis   barbae.      The   court

declines to exercise its discretion to review Watson's claim that

the implementation of a new clipper-shave pass policy discriminated

against black inmates because the issue involves fact questions

which were not addressed in the district court.     See     United States

v. Vital, 68 F.3d 114, 118 (1995); Highlands Ins. Co. v. National

Union Fire Ins. Co., 27 F.3d 1027, 1031-32 (5th Cir. 1994), cert.

denied, 115 S. Ct. 903 (1995)).

AFFIRMED.




                                   2